Citation Nr: 0216161	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-09 102A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression, neck 
disorder, bilateral shoulder disorder, back disorder, 
bilateral knee disorder, headaches, impetigo, pneumonia, torn 
ear lobe, ovarian cyst, cold sores, miscarriages, fainting 
spells, and eye irritation.  

2.  Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis with acne vulgaris, on appeal from the 
initial grant of service connection.  

3.  Entitlement to a higher initial evaluation for bronchial 
asthma, rated as 30 percent disabling from April 21, 1999, 
and as 60 percent disabling from October 30, 2001.  



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from March 1995 to 
April 1999.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Baltimore, Maryland, and St. 
Petersburg, Florida.  The claims file is now under the 
original jurisdiction of the St. Petersburg, Florida, RO.  

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).  


FINDING OF FACT

On October 18, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) 
(West Supp. 2002); 38 C.F.R. § 20.204(b), (c) (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this matter, the veteran indicted in a statement received 
by the Board on October 18, 2002, that she was withdrawing 
all of the issues on the appeal.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (2002).  Withdrawal may be 
made by the appellant or by her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(2002).  The appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



